         Case 5:21-mc-00057-gwc Document 2 Filed 03/26/21 Page 1 of 1

                                                                                                          i
                                                                                               -:·. ··!2:t l
                              UNITED STATES DISTRICT COURT
                                         FOR THE                                2021 NAR 26 !IH 2• 00
                                  DISTRICT OF VERMONT


                                                                                BY



In Re: Phyllis McCoy-Jacien, Esq.                    Misc. No. 5:21-mc-57



                                  ORDER TO SHOW CAUSE

   Pursuant to Vermont Supreme Court's Entry Order 2020 VT 42 (Docket No. 2020-127), filed
with this court on March 25, 2021, it is hereby

   ORDERED that pursuant to Rule 5(b)(2) of Attorney Disciplinary Rules for the United
States District Court for the District of Vermont, Phyllis McCoy-Jacien, Esq., shall show cause
on or before thirty (30) days from the date of service of this order upon her why the imposition
of identical discipline would be unwarranted and the reasons therefor.

   SO ORDERED.

   Dated at Burlington, in the District of Vermont, this 26th day of March, 2021.




                                                     Geoffrey W. Crawford, Chief Judge
                                                     United States District Court
